Citation Nr: 0412233	
Decision Date: 05/11/04    Archive Date: 05/19/04

DOCKET NO.  01-06 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD) and a character disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a fainting 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from July 1959 to October 
1959.

This matter arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in February 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas, that denied the benefits now sought on 
appeal.

In a Statement In Support Of Claim (VA Form 21-4138) 
submitted by the veteran in July 2002, he indicated that he 
had requested a hearing, but had not yet been afforded such 
opportunity.  In his Appeal To Board Of Veterans' Appeals (VA 
Form 9) submitted in May 2001, he indicated that he did not 
wish to have a hearing before the Board.  In order to afford 
the veteran due process, in December 2003 and March 2004, the 
Board sent the veteran a letter requesting that he clarify 
his request regarding a personal hearing.  He was afforded 
the option of attending a videoconference hearing before a 
Veterans Law Judge at the RO, attending a hearing before a 
Veterans Law Judge in Washington, D.C., attending a travel 
Board hearing before a Veterans Law Judge at the RO, or not 
having a hearing at all.  The veteran failed to respond to 
either of the Board's correspondence.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

A remand is required for compliance with VA's duty to notify 
and assist.  This is necessary to ensure that there is a 
complete record upon which to decide the veteran's claim so 
that he is afforded every possible consideration.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  Under the VCAA, VA's duty to 
notify and assist has been significantly expanded in the 
following areas.  Review of the record reveals that VA has 
not adequately satisfied its duty to notify and assist the 
appellant with respect to all issues on appeal.  The United 
States Court of Appeals for Veterans Claims (Court) has made 
it clear that failure to adequately show compliance with VCAA 
notice requirements and failure to enforce compliance with 
said notice requirements is remandable error.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002); Huston v. Principi, 17 Vet.App. 195, 202 
(2003).  This should be accomplished on remand.

Additionally, a report of medical history dated in July 1959 
shows that that veteran had been rejected for military 
service because for mental reasons in 1959.  There are no 
medical records denoting treatment for a psychiatric 
disorder.  Nevertheless, VA's duty to assist the veteran 
includes obtaining medical records and a thorough and 
contemporaneous examination in order to determine the nature 
and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  As such, on Remand the veteran should 
be afforded a VA psychiatric disorders examination in order 
to determine the nature and etiology of any current 
psychiatric disorder that may be found.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and take appropriate action 
(including issuance of a VCAA letter) to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent with respect to all issues on 
appeal.  The notice must inform the 
veteran (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, (3) of the information 
and evidence that the veteran is expected 
to provide and (4) request that the 
veteran provide any evidence in his 
possession that pertains to the claim.  
He must also be informed of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002);Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  A record of his 
notification must be incorporated into 
the claims file.

2.  The RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA psychiatric 
examination to determine the correct 
diagnosis of any psychiatric disorder(s) and 
its relationship, if any, to service.  The 
claims file must be made available to and 
reviewed by the examiner, and the examiner 
must annotate the examination report that the 
claims file was in fact reviewed in 
conjunction with the examination.  All 
necessary tests should be conducted and all 
clinical findings reported in detail.  The 
examiner is requested to provide an opinion 
as to the diagnosis, approximate date of 
onset, and etiology of any psychiatric 
disorder found to be present.  The examiner 
should state whether it is at least as likely 
as not (50 percent or more) that any 
currently diagnosed psychiatric disorder 
found to be present had its onset during 
active service; is related to any in-service 
disease, injury or incident; or was the 
result of an aggravation of a pre-existing 
psychiatric disorder.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's 
claims.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and discussion of 
all pertinent regulations.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



